Citation Nr: 1232453	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision and was previously remanded in April 2009 and August 2010.  The August 2010 remand also included a claim for service connection for hypertension, but this claim was granted in May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Veteran's December 1973 pre-induction examination confirmed pure tone thresholds in excess of 40 decibels in both ears.  See 38 C.F.R. § 3.385 (2011).  Those thresholds were noted to have increased in March 1974, raising the question of an increase in severity.  That said, an August 2011 VA examination opinion addressing the question of aggravation is not presented in terms of whether clear and unmistakable evidence shows that hearing loss was not aggravated by service.  Rather, the examiner merely stated that "the Veteran's hearing loss is not caused by or aggravated by the noise he was exposed to during his military service or the infections he suffered while in the military."  This opinion is accordingly inadequate, as the proper legal standard (per Wagner) is not referenced, and another opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file must be returned to the audiologist who provided the August 2011 opinion, or another audiologist if that audiologist is unavailable.  The audiologist is again requested to review the claims file and provide an opinion as to whether the Veteran's bilateral hearing loss clearly and unmistakably was not aggravated by service.  If the examiner is not able to endorse an opinion with that level of certainty, this should be so stated.  This opinion must be supported by a complete rationale in a typewritten report.

2.  After reviewing the new audiological opinion to ensure that it meets the specifications of this remand, the RO/AMC must again adjudicate the Veteran's claim.  If the determination remains unfavorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


